DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9 of the amendment, filed 08/16/2021, with respect to the rejection(s) of claim(s) claims 1, 2, 9, and 12 under 35 USC 102(a)(1) have been fully considered and are persuasive in that the amendments define the invention over the interpretation of the Chamberlain reference used in that rejection.  Additionally, the amendments have overcome the rejection of claims 1-5, 7-13, and 15-21 under 35 U.S.C. 112(a) and the rejection of claims 1-5, 7-13, and 15-21 under 35 U.S.C. 112(b).   Therefore, the rejections have been withdrawn.  However, the arguments concerning the rejection of claims 1-5, 7-10, 11-13, and 15-17 under 35 USC 103 have been fully considered but are not persuasive.
At page 13 of the amendment, Applicant refers to para. 42-44 of the specification to provide support for the criticality of placing the start of the layback diffusion portion downstream from the side diffusion part of the film cooling hole.  Applicant contrasts the aspects the invention described in these paragraphs with Fig. 3A and 3B of Chamberlain which show the layback diffusion portion 26B beginning at the downstream end of the side diffusion portion 26A.  However, the configuration of diffusion portions shown in Fig. 3A-3B of Chamberlain do not represent the “typical film hole” described in para. 42-44 of the specification.  The specification describes a typical film hole as “coupl[ing] the side diffusion angle and layback angle at the same location” (para. 42, emphasis added).  The specification goes on to describe the benefits of the invention as, “[s]eparating side diffusion and layback diffusion locations results in lower are ratios for the same coverage and more stable diffusion” (para. 44) and “the intentional spacing between the side diffusion angle α in relationship to the layback diffusion angle β results in deeper plunge depths and coverage for similar diffusion area ratios.”  However, “spacing,” as 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15, respectively of U.S. Patent No. 10,094,226 in view of a design choice.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, with the exception of changes which would have been obvious to one of ordinary skill in the art, as follows: independent claims 1 and 9 of the application claim the same subject matter as independent claims 1 and 8, respectively, of the patent with the exception of the limitation, “the layback diffusion portion begins at a point upstream of the outlet” in the patent and “the layback diffusion portion begins at a point downstream of an upstream edge of the outlet” in the application (emphasis added) and the added limitations (in the application claims) of “the layback diffusion portion defining a layback diffusion angle, , relative to a centerline for the film hole passage, the layback diffusion angle  beginning downstream of the upstream edge of the outlet, wherein the layback diffusion angle  is zero upstream 
Since applicant has not disclosed that having the layback diffusion portion begin downstream of the upstream edge of the outlet solves any stated problem or is for any particular purpose above the fact that the layback diffusion portion diffuses the film cooling air and it appears that the layback diffusion portion of the patent claims would perform equally well beginning downstream of the upstream edge of the outlet as claimed by applicant, it would have been an obvious matter of design choice to modify the film cooling hole of the patent claims by beginning downstream of the upstream edge of the outlet as claimed for the purpose of diffusing the film cooling air.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 12 are further rejected and claims 3-5, 7, 8, 10, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2011/0158820 to Chamberlain et al.
Regarding claims 1, 2, 9, and 12, Chamberlain teaches a film hole passage for a component, with a cool and hot side (10, 14), of a gas turbine engine having an inlet (bottom of 28 in Fig. 3A) on the cool side, an outlet (top of 28 in Fig. 3A) on the hot, a side diffusion portion (26A, para. 18), and a layback diffusion portion (26B, para. 18), wherein the side diffusion portion is upstream and spaced from the layback diffusion portion (Fig. 3A, para. 18), wherein the side diffusion portions defines a side diffusion length, the layback diffusion portion defines a layback diffusion length, and side diffusion length is greater than then layback diffusion length (as shown in Fig. 3A), and the layback diffusion portion defining a layback diffusion angle  relative to a centerline for the film hole passage, wherein the layback diffusion angle 
Chamberlain fails to teach that the layback diffusion portion begins at a point downstream of the upstream edge of the outlet (when measured along the center axis of the film cooling passage) or the layback diffusion angle  beginning downstream of the upstream edge of the outlet.
Since applicant has not disclosed that having the layback diffusion portion begin downstream of the upstream edge of the outlet solves any stated problem or is for any particular purpose above the fact that the layback diffusion portion diffuses the film cooling air and it appears that the layback diffusion portion of Chamberlain would perform equally well beginning downstream of the upstream edge of the outlet as claimed by applicant, it would have been an obvious matter of design choice to modify the film cooling hole of Chamberlain by beginning downstream of the upstream edge of the outlet as claimed for the purpose of diffusing the film cooling air..

Claims 3-5, 7, 8, 10, 11, 13, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2011/0158820 to Chamberlain et al  in view of US PG-Pub. No. 2014/0099189 to Morris.
Regarding claims 3, 4, 8, 10, 11, 16, 17, and 21, Chamberlain teaches the component of claim 1 and film cooling hole of claim 9 (as set forth above), but fails to teach the specific, claimed dimensions for the side diffusion angle, layback diffusion angle, and film hole passage.
Morris teaches optimizing the dimensions of the side diffusion angle, layback diffusion angle, and film hole passage (para. 47, 41, 41, and 39, respectively).
Morris further teaches that optimizing these values adjusts the cooling flow characteristics (para. 48) such as film cooling coverage, i.e. which area of the turbine component is cooled by the cooling air exiting the hole (para. 43).  Therefore, because Chamberlain also teaches a film cooling hole with different portions defined by different angles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the film cooling hole of 
Regarding the claimed limitations concerning the dimensions for the side diffusion angle, layback diffusion angle, and film hole passage, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Chamberlain as modified by Morris teaches varying the side diffusion angle (Morris para. 47), layback angle (Morris para. 41), layback diffusion length (Morris para. 41) and passage diameter (Morris para. 39).  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Morris such that the dimensions for the side diffusion angle, layback diffusion angle, and film hole passage met the claimed values because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Regarding claims 5, 7, 13, and 15, Chamberlain as modified by Morris teaches the component of claim 1, and film cooling hole of claim 9 (as set forth above), including the layback diffusion length is less than 4 times the diameter (Morris para. 39), and the layback diffusion length is less than four times the diameter and the side diffusion length is less than 35 times the diameter (Morris para. 39).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745              

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745